NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

LUTHER BASSE,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-4416
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Michael F. Andrews,
Judge.

Luther Basse, pro se.


PER CURIAM.

              Affirmed. See § 775.082(1), Fla. Stat. (1991); Hannon v. State, 228 So.

3d 505 (Fla. 2017); Williams v. State, 707 So. 2d 683 (Fla. 1998); Basse v. State, 651

So. 2d 1201 (Fla. 2d DCA 1995) (table decision).



MORRIS, SLEET, and BADALAMENTI, JJ., Concur.